PRESENT: All the Justices

CAROLYN McBRIDE, AS
ADMINISTRATOR OF THE ESTATE OF
DONNELL EARL WORSLEY, DECEASED
                                              OPINION BY
v.   Record No. 131301                  JUSTICE CLEO E. POWELL
                                           OCTOBER 31, 2014

JOEY GAYLAN BENNETT, JR.,
INDIVIDUALLY AND AS AN EMPLOYEE
OF THE CITY OF NORFOLK, ET AL.

          FROM THE CIRCUIT COURT FOR THE CITY OF NORFOLK
                     Jerrauld C. Jones, Judge

      Carolyn McBride (“McBride”), the administrator for the

estate of Donnell Worsley (“Worsley”), appeals the trial court’s

judgment that sovereign immunity bars her wrongful death action

against Joey Gaylan Bennett, Jr. (“Bennett”) and Derek Michael

Folston (“Folston”).

                            I.   BACKGROUND

      On July 25, 2010, Bennett and Folston were on-duty police

officers working for the City of Norfolk.     At around 1:00 a.m.,

Folston received a call to transport a prisoner.     Shortly

thereafter, Bennett was dispatched to a domestic disturbance

call in the Tidewater Gardens area of Norfolk.     Folston

overheard the dispatcher assign Bennett to investigate the

domestic disturbance call and decided to provide backup for

Bennett rather than respond to the transport call.     Folston

later explained that he decided to go because he was near

Officer Bennett’s location while the unit actually assigned to
backup Bennett was “across the city,” and the police department

required a backup unit for domestic disturbance calls.

     In assigning Bennett to investigate the domestic

disturbance call, the dispatcher did not assign a response code.

According to Norfolk Police Department General Order OPR-710

(“OPR-710”), “[w]hen no specified response code is assigned to

the message, response Code 3 will be used.”   OPR-710 also

dictates that, on calls designated Code 3, “[e]mergency lights

and/or siren will not be used.   All posted signs and traffic

laws will be observed.”   In addition to delineating Response

Codes, OPR-710 also establishes when a police officer is

authorized to engage in “emergency vehicle operation.” 1

     In responding to the call, both officers began to drive

across the Campostella Bridge.   While Bennett did not know how

fast he was traveling, Folston admitted to exceeding the speed

limit after being passed by Bennett and to falling in line

behind him as they drove up the bridge.   At no point did either

officer activate his emergency lights or sirens.

     After cresting the crown of the bridge, Bennett began

slowing down.   At that point, Bennett saw Worsley riding on his

bicycle, swerving, in the middle of the left lane, which was the

same lane in which Bennett was driving.   Upon seeing Worsley,

     1
       The operation of emergency equipment and driving in excess
of the speed limit are considered aspects of “emergency vehicle
operation.”

                                 2
Bennett came to a quick stop.    Worsley subsequently swerved his

bicycle into the right lane, where he was then hit by Folston,

who had maneuvered into that lane to avoid hitting Bennett's

vehicle.   Tragically, Worsley died as a result of injuries

sustained when he was struck by Folston’s vehicle.

     McBride, as Administrator of Worsley’s estate, filed a

simple negligence 2 claim against Bennett and Folston,

individually and as employees of the City of Norfolk, seeking

damages for Worsley’s wrongful death as a result of their

misconduct.   Bennett and Folston filed special pleas in bar on

the grounds of sovereign immunity.    After hearing testimony from

Bennett and Folston at an ore tenus hearing, the trial court

sustained the special pleas in bar.   The trial court held that

Bennett and Folston were entitled to sovereign immunity because

they had exercised discretion in determining whether and how to

respond to the dispatch.

     McBride appeals.

                           II.   ANALYSIS

     The issue of whether a municipal employee is entitled to

sovereign immunity is a question of law that we review de novo.

City of Chesapeake v. Cunningham, 268 Va. 624, 633, 604 S.E.2d
420, 426 (2004).   Although we review the trial court’s decision

     2
       McBride initially filed a gross negligence claim but later
amended her complaint, withdrawing the gross negligence claim
and proceeding on a claim of simple negligence.

                                  3
de novo, we also recognize that, when evidence is presented “on

[a] plea ore tenus, the circuit court’s factual findings are

accorded the weight of a jury finding and will not be disturbed

on appeal unless they are plainly wrong or without evidentiary

support.”   Hawthorne v. VanMarter, 279 Va. 566, 577, 692 S.E.2d
226, 233 (2010).

     Where a municipal employee is charged with simple

negligence, this Court has established a four factor test for

determining whether sovereign immunity applies.   James v. Jane,

221 Va. 43, 53, 282 S.E.2d 864, 869 (1980).   These factors are:

(1) the nature of the function performed by the employee; (2)

the extent of the state’s interest and involvement in the

function; (3) the degree of control and direction exercised by

the state over the employee; and (4) whether the act complained

of involved the use of judgment and discretion.     Id.   In the

present case, only the fourth factor is at issue.

     Recognizing that “[v]irtually every act performed by a

person involves the exercise of some discretion,” James, 221 Va.

at 53, 282 S.E.2d at 869, this Court has explained that there

are additional considerations involved in assessing the use of

judgment and discretion in driving situations.    With regard to

the fourth factor, this Court has explained that “[t]he defense

of sovereign immunity applies only to acts of judgment and

discretion which are necessary to the performance of the


                                 4
governmental function itself.”    Heider v. Clemons, 241 Va. 143,

145, 400 S.E.2d 190, 191 (1991).       In situations involving the

exercise of judgment and discretion by government employees

while driving, we look to whether the means of effectuating the

applicable government function involves “ordinary driving in

routine traffic” versus driving that requires a “degree of

judgment and discretion beyond ordinary driving situations in

routine traffic.”    Friday-Spivey v. Collier, 268 Va. 384, 390-

91, 601 S.E.2d 591, 595 (2004).    Sovereign immunity attaches in

the latter situation, but not in the former.       Id.; Colby v.

Boyden, 241 Va. 125, 129, 400 S.E.2d 184, 187 (1991).

     In further refining the analysis applied in determining the

types of driving to which sovereign immunity attaches, this

Court has acknowledged that “[u]nlike the driver in routine

traffic, [a government employee in an emergency situation] must

make difficult judgments about the best means of effectuating

the governmental purpose by embracing special risks.”      Colby,
241 Va. at 129-30, 400 S.E.2d at 187.      When embracing special

risks, government employees are necessarily called upon to make

“split-second decisions balancing grave personal risks, public

safety concerns, and the need to achieve the governmental

objective.”   Id.   Such split-second decisions may lead to

negligent acts, which can result in death or serious injury, as

the present case demonstrates.    At the same time, the failure to


                                   5
make such split-second decisions could similarly result in death

or serious injury, and one of the purposes served by sovereign

immunity is to “eliminate[] public inconvenience and danger that

might spring from officials being fearful to act.”    Messina v.

Burden, 228 Va. 301, 308, 321 S.E.2d 657, 660 (1984).

Therefore, our jurisprudence is clear that, in the context of

driving a vehicle, whether the act in question involves the

requisite exercise of discretion such that sovereign immunity

applies depends on whether that act embraces “special risks” in

order to effectuate a governmental purpose.

     Applying this standard, we have recognized that sovereign

immunity applies to an officer engaged in vehicular pursuit,

Colby, 241 Va. at 130, 400 S.E.2d at 187, or a firefighter

responding to a car fire, National Railroad Passenger Corp. v.

Catlett Volunteer Fire Co., 241 Va. 402, 413-14, 404 S.E.2d 216,

222 (1991), but does not apply to a deputy serving judicial

process, Heider, 241 Va. at 144-45, 400 S.E.2d at 190-91, or a

firefighter engaged in “ordinary driving in routine traffic”

while responding to a nonemergency, “public service call,”

Friday-Spivey, 268 Va. at 390, 601 S.E.2d at 594.    In each case,

the application of sovereign immunity turned on whether a

government employee exercised judgment and discretion in

determining what actions to take, whether the actions taken were




                                6
necessary to effectuate a governmental purpose and whether those

actions inherently required them to embrace “special risks.”

     In cases like the present one, the proper application of

sovereign immunity should not be based upon a court second-

guessing a split-second decision made by a government employee

effectuating a governmental function by embracing special risks.

If that were the case, sovereign immunity would be rendered

meaningless.   Rather, the proper application of sovereign

immunity requires a court to make an objective determination as

to whether the decision made and the actions taken pursuant

thereto were necessary to the performance of a governmental

function and embraced special risks.   In other words, the

application of sovereign immunity in a case involving the

operation of a motor vehicle by a government employee is an

objective determination considered in light of all the

circumstances including the government employee’s assessment 3 of


     3
       While not dispositive, a government employee’s assessment
is still relevant to the application of sovereign immunity. The
government employee’s assessment of the situation provides
valuable context relating to what governmental function was
being effectuated (e.g., an officer on routine patrol versus
responding to a crime in progress) and whether the actions taken
were “necessary to the performance of the governmental function
itself.” Heider, 241 Va. at 145, 400 S.E.2d at 191. Context
also addresses the question of whether the government employees
were exercising judgment and discretion in deciding how best to
discharge their duties.
     Indeed, we have recognized that one cannot meaningfully
divorce the reason why a government employee responded to a
particular situation from how the government employee responded.

                                 7
the situation.   Nonetheless, the test is objective in nature.

The driver’s evaluation of the situation must be objectively

reasonable to permit the application of sovereign immunity.

     In the present case, Bennett and Folston determined that it

was necessary for them to respond to the domestic disturbance

call in an emergency manner and proceeded to do so.   In so

doing, Bennett and Folston exercised their judgment and

discretion.   See Colby, 241 Va. at 130, 400 S.E.2d at 187

(recognizing that “[t]he exercise of discretion is involved even

in the initial decision to undertake [a particular course of

action]”).    Furthermore, determining the proper response to a

criminal act (e.g., a domestic disturbance) and implementing

that response clearly involve the exercise of judgment and

discretion in the performance of a governmental function.

Similarly, the operation of their vehicles in an emergency

manner involved speeds in excess of the speed limit and, thus,

went beyond “ordinary driving in routine traffic.”    Friday-



See Burns v. Gagnon, 283 Va. 657, 676-77, 727 S.E.2d 634, 646
(2012) (analyzing a government employee’s assessment of the
situation to explain why the employee’s actions (or lack
thereof) demonstrated an exercise of judgment and discretion).
Thus, a government employee’s assessment of the situation is a
relevant consideration. However, that consideration must
necessarily be tempered by an objective examination of the
circumstances. See Friday-Spivey, 268 Va. at 390-91, 601 S.E.2d
at 595 (determining that the facts of the case did not support
the defendant’s classification of the situation as an
“emergency”).



                                  8
Spivey, 268 Va. at 390, 601 S.E.2d at 594.      Therefore, in

exercising their judgment and discretion about the best means of

effectuating a governmental function by embracing the requisite

special risks, Bennett and Folston triggered the application of

sovereign immunity.

     McBride further takes issue with the fact that the officers

had no specific knowledge about the particular call because the

domestic disturbance call was not initially declared to be an

emergency by the dispatcher.   McBride asserts that sovereign

immunity cannot apply because, under those circumstances,

Bennett and Folston had no authority to engage in emergency

vehicle operation under OPR-710.       While the existence of such a

policy may be relevant to any internal disciplinary actions that

Bennett and Folston may face, it is not dispositive of the

present issue.   Rather, OPR-710 merely demonstrates that the

City of Norfolk Police Department has exercised administrative

control and supervision over the officers.      See Colby, 241 Va.

at 129, 400 S.E.2d at 187.

     In Colby, this Court held that policies or guidelines like

OPR-701 “do not, and cannot, eliminate the requirement that a

police officer, engaged in the delicate, dangerous, and

potentially deadly job of vehicular pursuit, must make prompt,

original, and crucial decisions in a highly stressful

situation.”   Id.   This holding implicitly acknowledges the fact


                                   9
that no policy can account for every situation a police officer

may face.   Indeed, at least one court has recognized that there

may be situations where the strict application of such policies

may not be the most prudent course of action.     See Muse v.

Schleiden, 349 F. Supp. 2d 990, 997-98 (E.D. Va. 2004).        Rather,

such decisions are best left to the judgment and discretion of

the officer.     Id.   It is this exercise of judgment and

discretion, even in violation of policy, that allows for the

invocation of sovereign immunity. 4

                            III.   CONCLUSION

     In National Railroad Passenger Corp., we concluded that

sovereign immunity attached because we could not “logically

distinguish the act of crossing a railroad track without

stopping in order to extinguish a fire from running a red light

in order to apprehend a traffic offender.” 241 Va. at 413, 404

S.E.2d at 222.    Similarly, we cannot logically distinguish the

act of speeding to respond to a domestic disturbance call.

Accordingly, we will affirm the decision of the trial court.

                                                              Affirmed.


     4
       We further observe that each police department in the
Commonwealth likely has different policies or guidelines. A
standard for determining sovereign immunity that relied heavily
on such policies or guidelines would result in an inconsistent
application of this doctrine: the acts of an officer in one
jurisdiction might be covered by sovereign immunity, while the
same acts of another officer in the exact same situation but in
a different jurisdiction would not.

                                    10
CHIEF JUSTICE KINSER, with whom JUSTICE McCLANAHAN joins,
concurring.

     As reflected by the various views expressed in this case

and in Anders v. Kidd, Record No. 131891 (this day decided), the

application of the doctrine of sovereign immunity over the years

to ever-changing circumstances has produced less than clear

guidelines for the resolution of future cases.   The majority's

resolution of the case before us adds to the complexity that

permeates the law of sovereign immunity by adding a new factor,

whether "the government employee's assessment of the situation"

in deciding "how" to respond is objectively reasonable.   Our

precedent does not support second-guessing "how" an individual

seeking the protection of sovereign immunity responded in a

particular situation, even if judged by an objective standard.

Instead, we have made an objective determination by asking

whether effectuating the governmental purpose of the

individual's employer required the exercise of discretion and

judgment.   Applying that analysis in this case, I conclude that

the circuit court correctly held that the defendants, Joey

Gaylan Bennett, Jr. and Derek Michael Folston, were protected by

sovereign immunity.   Thus, I respectfully concur.

     To determine whether an individual working for an immune

governmental entity is entitled to the protection of sovereign

immunity, we apply a four-part test first enunciated in James v.
Jane, 221 Va. 43, 53, 282 S.E.2d 864, 869 (1980).   See Messina

v. Burden, 228 Va. 301, 313, 321 S.E.2d 657, 663 (1984).     The

four factors are: "(1) the nature of the function the employee

performs; (2) the extent of the government's interest and

involvement in the function; (3) the degree of control and

direction exercised over the employee by the government; and (4)

whether the act in question involved the exercise of discretion

and judgment."   Colby v. Boyden, 241 Va. 125, 129, 400 S.E.2d
184, 186-87 (1991); accord Nationwide Mut. Ins. Co. v. Hylton,

260 Va. 56, 63, 530 S.E.2d 421, 424 (2000); Stanfield v.

Peregoy, 245 Va. 339, 342, 429 S.E.2d 11, 12 (1993).

     In the present case, only the fourth prong of the test is

at issue.   Since we enunciated this test, we have addressed the

fourth prong, whether a particular act involved the exercise of

discretion and judgment, in a multitude of factual scenarios.

See, e.g., Burns v. Gagnon, 283 Va. 657, 677, 727 S.E.2d 634,

646 (2012) (holding that a high school vice principal's response

(or lack thereof) to a student's report about an impending fight

"involved the exercise of judgment and discretion" because he

had to decide whether to respond, when to respond, and how to

respond); 1 Gargiulo v. Ohar, 239 Va. 209, 215, 387 S.E.2d 787,


     1
       In Burns, we did not examine whether the vice-principal's
decision about "how" to respond was objectively reasonable. We
only recognized that he necessarily had to exercise discretion
and judgment in deciding whether, when, and how to respond.

                                12
791 (1990) (concluding that in performing duties as a fellow in

a research project, a physician exercised discretion and

judgment in diagnosing and treating participating patients);

Lentz v. Morris, 236 Va. 78, 83, 372 S.E.2d 608, 611 (1988)

(holding that "a teacher's supervision and control of a physical

education class . . . clearly involves, at least in part, the

exercise of judgment and discretion by the teacher"); Messina,
228 Va. at 313, 321 S.E.2d at 664 (granting sovereign immunity

to a chief of the operations division of a county public works

department because his supervisory activities "clearly involved

judgment and discretion").

     In situations involving the operation of a motor vehicle by

an employee of an immune governmental entity, we have

recognized, however, that every person driving a vehicle "must

make myriad decisions" and thus have held that "in ordinary

driving situations the duty of due care is a ministerial

obligation."   Heider v. Clemons, 241 Va. 143, 145, 400 S.E.2d
190, 191 (1991).   In deciding whether the operation of a vehicle

in a particular situation was ministerial or discretionary, we

repeatedly have focused on whether the "operation of [the]

vehicle involved special risks arising from the governmental

activity and the exercise of judgment or discretion about the

proper means of effectuating the governmental purpose of the

defendant's employer."   Stanfield, 245 Va. at 344, 429 S.E.2d at


                                13
13-14; see also Colby, 241 Va. at 129, 400 S.E.2d at 187 (asking

whether a police officer in vehicular pursuit of a fleeing

lawbreaker had to make "difficult judgments about the best means

of effectuating the governmental purpose by embracing special

risks").   We have differentiated between drivers in situations

necessarily requiring "discretionary, split-second decisions

balancing grave personal risks, public safety concerns, and the

need to achieve the governmental objective," Colby, 241 Va. at

129-30, 400 S.E.2d at 187, and drivers involved in "the simple

operation of a vehicle in routine traffic."   Smith v. Settle,

254 Va. 348, 353 n.7, 492 S.E.2d 427, 430 n.7 (1997).   While the

former is deemed conduct involving the exercise of discretion

and judgment and thus protected by sovereign immunity against

charges of simple negligence, the latter is not.

     For example, in Colby, a law enforcement officer was

pursuing a motorist who had violated a traffic law. 241 Va. at

127, 400 S.E.2d at 185-86.   During the pursuit, the officer

proceeded to cross an intersection against a red traffic light,

colliding with another vehicle.    Id. at 127, 400 S.E.2d at 186.

Affirming the trial court's judgment sustaining the officer's

plea in bar based on sovereign immunity, we concluded that "a

police officer, engaged in the delicate, dangerous, and

potentially deadly job of vehicular pursuit, must make prompt,

original, and crucial decisions in a highly stressful


                                  14
situation."    Id. at 129, 400 S.E.2d at 187.    Although his

municipal employer exercised "administrative control and

supervision over [the officer's] activities through the

promulgation of guidelines governing actions taken in response

to emergency situations," we determined that those guidelines

could not eliminate the need for the officer to make

discretionary decisions during the course of vehicular pursuit.

Id.   Thus, we held that, "unlike the driver in routine traffic,"

the police officer was cloaked with the protection of sovereign

immunity.     Id.

      Similarly, in National Railroad Passenger Corp. v. Catlett

Volunteer Fire Co., 241 Va. 402, 404 S.E.2d 216 (1991), we

addressed whether a volunteer fireman was immune from liability

under the doctrine of sovereign immunity for an accident that

occurred while the fireman was driving a fire truck to the site

of a fire.     Id. at 405, 404 S.E.2d at 217.   The fireman

proceeded through a railroad crossing without stopping, and a

train struck the fire truck.     Id.   The railroad company asserted

that the fireman was not entitled to the defense of sovereign

immunity because his act of crossing the railroad tracks without

first stopping "was a ministerial act, not a discretionary act

to which sovereign immunity attaches."     Id. at 413, 404 S.E.2d

at 222.   Disagreeing, we concluded that, like the police officer

in Colby, the fireman was exercising discretion and judgment


                                  15
about the best means of effectuating the governmental purpose

and in doing so was embracing special risks.    Id.   See also

Smith, 254 Va. at 353 n.7, 492 S.E.2d at 430 n.7 (holding that

an ambulance driver traveling to a location where he could

establish radio contact with his other squad members to

determine whether he was needed at the scene of an emergency was

not engaged in "the simple operation of a vehicle in routine

traffic" because the trip "involved the exercise of discretion

and judgment required by a person performing a governmental

function in operating a vehicle in response to an emergency").

     We again applied the same analysis in Stanfield, which did

not involve an emergency situation.   There, the defendant-driver

was operating a city truck and spreading salt during a snowstorm

when his truck collided with another vehicle. 245 Va. at 340,

429 S.E.2d at 11.   In concluding that the driver was entitled to

the protection of sovereign immunity, we stated that "the

conduct of driving and spreading salt combined [is] an integral

part of the governmental function of rendering the city streets

safe for public travel" and that "the operation of this vehicle

involved special risks arising from the governmental activity

and the exercise of judgment or discretion about the proper

means of effectuating the governmental purpose."      Id. at 344,
429 S.E.2d at 13-14.   We explained that if the "accident had

happened as defendant was driving his truck en route to the area


                                16
he was assigned to plow and salt, or if it occurred when he was

returning to his . . . headquarters after completing his

function of plowing and salting, he would have been engaged in

'the simple operation' of the truck 'in routine traffic,' a

ministerial act."    Id. at 344, 429 S.E.2d at 13 (quoting Heider,
241 Va. at 145, 400 S.E.2d at 191 and Colby, 241 Va. at 129, 400

S.E.2d at 187).     Compare Wynn v. Gandy, 170 Va. 590, 595, 197
S.E. 527, 529 (1938) (holding that driving a school bus while

not transporting children did not involve judgment or discretion

but was purely ministerial) and Heider, 241 Va. at 145, 400

S.E.2d at 191 (holding that a police officer who was involved in

an accident while operating his vehicle after serving judicial

process was not exercising "judgment and discretion about the

proper means of effectuating the governmental purpose of" his

employer but was engaged in "the simple operation of an

automobile [that] did not involve special risks arising from the

governmental activity") with Linhart v. Lawson, 261 Va. 30, 36,

540 S.E.2d 875, 878 (2001) (holding that a school bus driver's

act of transporting children did involve the exercise of

judgment and discretion).

     In none of these cases did the Court look at "how" the

defendant chose to respond and decide whether the response was

objectively reasonable.    For example, in Stanfield, we did not

ask whether the defendant's decision, as he was spreading salt


                                  17
on a city street, to attempt to stop at a stop sign located at

an intersection was objectively reasonable. 245 Va. at 342, 429

S.E.2d at 12.   Instead, the driver was exercising the requisite

discretion and judgment because, to effectuate the governmental

purpose, he had to decide not only "whether a particular street

needed to be salted, plowed, or a combination of both" but also

whether to spread salt on the entire street and how much salt to

spread.   Id.   Thus, we concluded that "[t]he operation of the

truck in snow and ice to effectuate a governmental purpose

clearly involved, at least in part, the exercise of judgment and

discretion by the driver."    Id. at 343, 429 S.E.2d at 13.   See

also Smith, 254 Va. at 353 n.7, 492 S.E.2d at 430 n.7; National

R.R. Passenger Corp., 241 Va. at 413, 404 S.E.2d at 222; Colby,
241 Va. at 129, 400 S.E.2d at 187.

     Obviously, the facts and circumstances in each case are

relevant to understanding the precise governmental function at

issue and whether effectuating that function requires the

exercise of discretion and judgment.   But, we have not looked

past that point and examined "how" the driver chose to respond.

Instead, we simply asked whether an employee of an immune

governmental entity, while driving an automobile, was engaged in

routine driving or driving that involved the exercise of

judgment and discretion.




                                 18
     If it is necessary for the government employee to

demonstrate on an objective basis that the actions taken were

reasonable, this new factor introduced by the majority

essentially deprives the doctrine of sovereign immunity of its

purpose: it will only provide government employees with immunity

from negligence claims if they were not negligent in responding

to the circumstances they faced. 2   See Litchford v. Hancock, 232
Va. 496, 499, 352 S.E.2d. 335, 337 (1987) (stating that the

driver of a vehicle is negligent if the driver fails "to use

ordinary care to observe other vehicles on the highway, to see

what a reasonable person would have seen, and to react as a

reasonable person would have reacted under the circumstances to

avoid a collision"); Smith v. Lamar, 212 Va. 820, 823, 188
S.E.2d 72, 74 (1972) (holding that "reasonable care" or

"ordinary care" is that "degree of care which an ordinary

     2
       Sovereign immunity protects a defendant working for an
immune governmental entity against only claims for simple
negligence. See Green v. Ingram, 269 Va. 281, 290, 608 S.E.2d
917, 922 (2005); National R.R. Passenger Corp., 241 Va. at 414,
404 S.E.2d at 222. Thus, when "a defendant's actions are
clothed with sovereign immunity, a plaintiff must establish
gross negligence in order to prevail." Colby, 241 Va. at 130,
400 S.E.2d at 187. In exercising judgment and discretion to
effectuate a governmental purpose, if a defendant does so in
such a manner that shows "indifference to others as constitutes
an utter disregard of prudence amounting to complete neglect of
the safety of [another], that is, such a degree of negligence as
should shock fair minded men although something less than
willful recklessness," the defendant is liable for gross
negligence. Laster v. Tatum, 206 Va. 804, 807, 146 S.E.2d 231,
233 (1966) (internal quotation marks omitted); accord Green, 269
Va. at 290-91, 608 S.E.2d at 922.

                                19
prudent person would exercise under the same or similar

circumstances to avoid injury to another").    Also, if a

government employee has successfully demonstrated that the

actions taken were objectively reasonable, I question whether

that employee could ever then be liable for gross negligence.

     At a minimum, if this new factor is appropriate, the

majority should acknowledge its departure from our precedent and

explain why it is necessary.   Moreover, in the case before us,

the majority does not apply this new factor.    The majority never

decides whether the decisions by Bennett and Folston to drive

their vehicles in excess of the speed limit without lights and

sirens were objectively reasonable.   Instead, the majority

concludes, by utilizing the approach supported by our precedent,

that "determining the proper response to a criminal act (i.e., a

domestic disturbance) and implementing that response clearly

involves the exercise of judgment and discretion in the

performance of a governmental function."

     Nevertheless, I conclude, like the majority, that the

circuit court did not err in sustaining the special pleas in bar

based on sovereign immunity filed by Bennett and Folston.      As

police officers, they were effectuating the governmental

function of responding to a domestic disturbance call.      Like the

police officer in Colby and the driver spreading salt in

Stanfield, the operation of their respective vehicles entailed


                                20
"special risks arising from the governmental activity and the

exercise of judgment or discretion about the proper means of

effectuating the governmental purpose."   Stanfield, 245 Va. at

344, 429 S.E.2d at 14.   For that reason, they are entitled to

the protection of sovereign immunity.   Whether their decisions

about "how" to respond were objectively reasonable, even though

the dispatch assigned no response code to the call, is not

determinative.

      I recognize, however, that this Court utilized a different

approach in Friday-Spivey v. Collier, 268 Va. 384, 601 S.E.2d
591 (2004).   There, a fire truck collided with a motor vehicle

after the fire truck driver failed to yield the right-of-way.

Id. at 386, 601 S.E.2d at 592.   The fire technician was

responding to a "Priority 2" dispatch regarding an infant locked

in a vehicle.    Id. at 387, 601 S.E.2d at 592.   Under that

protocol, the technician "was required to proceed without

activating warning devices, i.e., 'no lights and no sirens,' and

to obey all statutes governing the operation of motor vehicles."

Id.

      In reversing the trial court's judgment holding that this

driver was protected by the doctrine of sovereign immunity, the

Court relied on both the protocol and the technician's

testimony, admitting "that, based on what he knew at the time,

'there was no danger' involved in the call to which they were


                                 21
responding and he understood that 'when [he] got a [Priority 2]

call, [he was] to respond in a nonemergency manner and conform

to all the traffic regulations.'"     Id. at 390, 601 S.E.2d at

594.   When asked whether "there [was] any difference in the way

you respond to a call for a cat in a tree versus an infant

locked in a car, according to [the] regulations," he responded,

"[my] regulations, no."    Id.

       The Court's reliance on the fire department operating

procedures and the fire technician's testimony admitting that he

knew there was no danger involved in the call represented a

departure from our precedent applying the doctrine of sovereign

immunity.   We specifically had rejected the use of guidelines

and operating procedures in Colby and National Railroad

Passenger Corp.    And, in determining whether the operation of a

vehicle involved the exercise of discretion and judgment, the

Court had not previously examined a driver's subjective

assessment about the nature of the specific situation at issue

and how to respond in deciding whether the driver was protected

by sovereign immunity.    In my view, the approach followed in our

cases before Friday-Spivey should be applied in the case before

us, and to the extent that Friday-Spivey suggests that the

application of sovereign immunity turns on such subjective

assessments or internal policies and operating procedures, it

should be overruled.


                                 22
     For these reasons, I respectfully concur and would affirm

the circuit court's judgment.



JUSTICE MIMS, dissenting.

     Because a public employee who flagrantly violates a direct

order is acting outside the limits of his or her permissible

judgment and discretion, I dissent.

                                Facts

     Donnell Worsley spent much of the last day of his life at

his mother's house with family.    In the early evening, he

attended the birthday party of a family friend.      He returned to

his mother's house and then rode his bike home.      The night was

clear.   The roads were dry and well-lit.

     Worsley never made it home.       As he pedaled his bike on the

Campostella Bridge, two police cruisers were approaching at high

speed behind him.

     Officer Bennett had received a call for a "disorderly

trespasser or disturbance or something of that nature" in the

Tidewater Gardens community.    Officer Folston had previously

received a call from dispatch to transport a prisoner.      He

disregarded that call without permission when he overheard

Officer Bennett take the call for the "disturbance."

     The cruiser was "full throttle," "pedal down to the floor"

as Folston drove up the bridge.    Coming down, the officers began


                                  23
to slow slightly, because they were going too fast to make an

upcoming turn.   Suddenly, Bennett hit his brakes and came to a

complete stop as he encountered Worsley.     Folston swerved to

avoid rear-ending Bennett's cruiser.      As he did, he struck

Worsley.   The impact threw Worsley onto the windshield, which

shattered.   Folston's cruiser dragged the crumpled bicycle more

than 200 feet.

     The officers were not using their sirens or emergency

lights.    There is evidence that the cruisers reached speeds

between eighty and eighty-eight miles per hour.

     Bennett and Folston were each indicted on one charge of
involuntary manslaughter and two charges of reckless driving.
In Bennett's case, the involuntary manslaughter charge and one
of the two charges of reckless driving were nolle prossed. The
Circuit Court of the City of Norfolk convicted Bennett of the
remaining reckless driving charge. Folston entered an Alford
Plea to one of the reckless driving charges, and the remaining
charges were nolle prossed.

                             Discussion

     The majority concludes that sovereign immunity attached to

the officers’ actions while responding to the uncategorized

disturbance call, despite the clear and express order issued by

the Norfolk Chief of Police to treat such calls as nonemergency

responses while observing "[a]ll posted signs and traffic laws."

Because they violated an express order that dictated the limits

of their permitted judgment and discretion in the performance of




                                 24
this government function, our precedent dictates that they

cannot hide behind the shield of sovereign immunity.

1.   Norfolk Police Department General Order OPR-710

     The majority opinion fails to give due regard to Norfolk

Police Department General Order OPR-710 (“General Order”).    As

the Court has explained: "Whether the act performed involves the

use of judgment and discretion is a consideration, but it is not

always determinative. . . . Of equal importance is the degree of

control and direction exercised by the [governmental body] over

the employee whose negligence is involved."   James v. Jane, 221
Va. 43, 53, 282 S.E.2d 864, 869 (1980) (emphasis added).    The

General Order exercises clear control and direction for the

emergency operation of police vehicles, which constrains

officers' otherwise-permitted judgment and discretion.    Bennett

and Folston flagrantly disregarded this order and, therefore,

were acting outside the limits of their authority.   They

exercised no permissible "judgment and discretion" in

unilaterally choosing to speed recklessly without sirens or

emergency lights.

     The structure of the General Order makes it clear that

there are four situations in which “emergency vehicle operation”

is authorized.   If one of those four situations applies, then

police officers may assess ten factors to determine the

appropriate response to the emergency situation.


                                25
     The relevant sections of the General Order (I, II, and V)

are printed in their entirety below:

     I.    Policy

           Sworn personnel will operate police vehicles
           in   emergency   situations   in  the   safest
           possible    manner,    consistent  with    law
           enforcement     responsibilities,   and     in
           accordance with the procedures contained in
           this order.

     II.   Emergency Operation of Police Vehicles

           In    undertaking    any   emergency    vehicle
           operation,    officers   must    balance    the
           seriousness    of   the  situation    and   the
           importance of the law enforcement objective
           involved against the hazards to the safety of
           citizens and police personnel involved.

           A. Emergency vehicle operation is authorized
              during the following:

             1.     When the immediate presence of the
                    police is required in order to protect
                    a person from possible death or serious
                    injury.

             2.     When the telecommunicator dispatches a
                    message with a response Code 1 or 2.

             3.     When    directly    authorized   by    a
                    supervisor.

             4.     When engaged in a vehicular pursuit.

           B. Officers are expected to exercise good
              judgment   as    to   the   necessity   and
              justification for operating their vehicles
              under emergency conditions.     Factors and
              conditions to be assessed by officers prior
              to and during the emergency operation of
              the police vehicle include, but are not
              limited to, the following:



                                   26
            1.  Nature and seriousness of offense or
                call
            2. Weather conditions
            3. Road surface conditions
            4. Traffic conditions
            5. Time of day
            6. Knowledge of area
            7. Ability to control vehicle
            8. Type of vehicles involved
            9. Availability of assisting units
            10. Geographic     location     –  school,
                residential, business, etc.

                           . . . .

     V.   Response Codes

          A. Code 1- With due regard for safety,
             emergency lights and siren must be used at
             all times when operating a vehicle in
             excess of the speed limit, or contrary to
             other traffic regulations, regardless of
             the time of day or the location.      Speed
             limits will not be exceeded by more than 15
             mph, except during pursuits.

          B. Code 2- With due regard for safety,
             emergency lights must be used at all times
             and siren used as necessary. Police units
             will come to a full stop at each red light,
             then proceed through the intersection only
             if it is possible to do so without danger
             to pedestrians or vehicles.      All other
             traffic controls will be approached with
             extreme caution. Speed limits will not be
             exceeded by more than 5 mph.

          C. Code 3- Emergency lights and/or siren will
             not be used. All posted signs and traffic
             laws will be observed.    When no specified
             response code is assigned to the message,
             response Code 3 will be used.

     Pursuant to the plain language of subsection (II)(A) of the

General Order, an officer is authorized to engage in “emergency



                               27
vehicle operation” in only four scenarios: (1) when his or her

immediate presence is required to protect a person from possible

death or serious injury; (2) when the dispatch has a response

Code 1 or 2; (3) when directly authorized by a supervisor; or

(4) when engaged in a vehicular pursuit.    Only if one of these

four scenarios applies does the officer then have authority to

exercise independent judgment and discretion to disregard

traffic laws.   To guide officers in the exercise of this

judgment and discretion, subsection (II)(B) provides a list of

ten factors for consideration.   But these factors do not come

into play unless the officer is first authorized to engage in

“emergency vehicle operation” pursuant to one of the four prongs

of subsection (II)(A).

     In this case, the domestic disturbance call from the

dispatcher was not assigned a code, and therefore it was

required to be treated as Code 3.     It did not involve vehicular

pursuit.   The officers were not authorized by their supervisors

to treat it as an emergency situation.

     Thus, the only possible basis for engaging in “emergency

vehicle operation” under the policy was if “the immediate

presence of the police [wa]s required in order to protect a

person from possible death or serious injury.”    The majority

opinion makes no attempt to argue that scenario applies.

Indeed, the majority makes the conclusory assertion that


                                 28
"Bennett and Folston determined that it was necessary for them

to respond to the domestic disturbance call in an emergency

manner."   However, there are no facts in the record to support

that conclusion.   To the contrary, the dispatcher, who was aware

of the facts, decided not to code the response.   That was a

factual determination that the officers' "immediate presence"

was not required to prevent death or serious injury.

     The majority concludes that Folston's unilateral and

unauthorized decision to back up Bennett (even though the

dispatcher had already assigned back up), coupled with their

collective, unauthorized decision to speed recklessly to the

call without sirens or lights--again, unauthorized--was enough

to trigger sovereign immunity.   I disagree. 1

     Whether a dispatch falls within one of the General Order’s

authorizations for “emergency vehicle operation” is an objective


     1
       In fact, the officers did not comply with the General
Order's mandates for Code 1 or Code 2 emergency operation
either. In other words, Bennett and Folston did not respond in
any sort of authorized manner; they just drove fast. As the
accident report indicates, the speed limit in the area was 30
mph, and Folston surmised that he was probably driving 45-50 mph
at the time of the crash (despite having the "pedal down to the
floor" going up the bridge), while Bennett indicated that he
reached speeds around 60 mph. Code 1 operation requires that
"[s]peed limits will not be exceeded by more than 15 mph, except
during pursuits." Under Code 1, "emergency lights and siren
must be used at all times when operating a vehicle in excess of
the speed limit . . . regardless of the time of day or the
location." Under Code 2, which requires use of lights and
requires intermittent use of sirens, "[s]peed limits will not be
exceeded by more than 5 mph."

                                 29
determination that must be based on the specific facts about

that particular dispatch known by the officer at the time of

response.    Generalized knowledge regarding the character of the

area or the type of call cannot suffice.   Otherwise, an officer

could overrule a dispatcher’s assigned response code and treat

the call as an emergency based on nothing more than after-the-

fact, self-serving conjecture.   Such a result would effectively

nullify the Norfolk Police Department’s established system of

response codes and nullify the direct order of the Norfolk Chief

of Police.

2.   Friday-Spivey v. Collier Controls this Case

     These facts place this case squarely within the rule of

Friday-Spivey v. Collier, 268 Va. 384, 601 S.E.2d 591 (2004),

which the Court decided a mere decade ago.   It remains binding

authority in the Commonwealth; it has not been overruled or

limited.    Therein, the Court drew a clear line between driving

in emergency conditions that embraces "special risks" and

"ordinary driving situations," derived from the Fairfax County

Fire and Rescue Department Standard Operating Procedures.

     In Friday-Spivey, we refused to grant sovereign immunity to

a fire truck driver who collided with a motorist while

responding to a "Priority 2" call indicating that an infant was

locked in a parked car. Id. at 390-91, 601 S.E.2d at 594-95.

Under the Fairfax County Fire and Rescue Department Standard


                                 30
Operating Procedures, the driver was "required" to proceed

without emergency equipment and "to obey all statutes governing

the operation of motor vehicles."     Id. at 387, 601 S.E.2d at

592.   Similar to the facts in this case, the driver was not

using his emergency lights or siren, but failed to yield the

right of way to another vehicle.      Id. at 386-87, 601 S.E. at

592-93.   He testified that he had exercised his discretion to

determine the “quickest route possible” because he “just [did

not] know what to expect when [he got] there.”      Id. at 387, 601

S.E.2d at 593.   The Court held that, “[d]espite a natural

inclination to classify the report of a child in a locked car as

an ‘emergency,’” he was not required to “exercise . . .

discretion beyond that required for ordinary driving in routine

traffic situations.”    Id. at 390, 601 S.E.2d at 594.   Thus, the

driver was performing a ministerial function to which sovereign

immunity did not apply. Id. at 391, 601 S.E.2d at 595.

       The majority makes no attempt to distinguish the facts of

Friday-Spivey from the facts of this case.     Moreover, there is

little effort to address the officers' disobedience of the

General Order.   Rather, the majority sidesteps the officers'

unjustified insubordination with a quote from Colby v. Boyden,

241 Va. 125, 129, 400 S.E.2d 184, 187 (1991): "[T]hose

guidelines do not, and cannot, eliminate the requirement that a

police officer, engaged in the delicate, dangerous, and


                                 31
potentially deadly job of vehicular pursuit, must make prompt,

original, and crucial decisions."     However, this ignores a

significant factual distinction.      In Colby, there were known,

objective facts of an emergency situation.      Colby applied

immunity to a police officer who had observed a traffic

infraction committed in his presence, after which the

perpetrator fled at a high rate of speed, and who initiated

vehicular pursuit.   Id. at 127, 130, 400 S.E.2d at 185-187.    In

fact, in the present case vehicular pursuit is one of the four

prongs in the General Order that would have permitted the

officers to exercise such judgment and discretion.     As discussed

in more detail below, and like the driver in Friday-Spivey,

Bennett and Folston could point to no specific facts of a

defined emergency situation.    They had no knowledge that would

permit judgment and discretion to speed recklessly without

emergency lights or sirens. 2

     Nothing about the call indicated that the immediate

presence of the officers was needed to protect anyone from

“possible death or serious injury.”     In fact, when Bennett was

     2
       Further, unlike the General Order, which requires Norfolk
police officers to treat calls with no specific response code as
Code 3 nonemergency calls, Virginia Beach Police Department
General Order 8.01, addressed in Colby, expressly authorized
officers to judge the response required according to the
information available to the officer at the time. City of
Virginia Beach Police Department, General Order 8.01, at 5,
Colby v. Boyden, 241 Va. 125, 129, 400 S.E.2d 184, 187 (1991).



                                 32
questioned by his supervisors shortly after the accident, he

stated that “[t]here was no like excuse or reason for [speeding

to get to the scene].”   And at the hearing before the circuit

court, Bennett agreed that his decision was "not based on any

exigent emergency circumstance."

     Similarly, Folston, who was not even assigned to respond to

the call, acknowledged that there was only "an unidentified

problem" and that "[t]here may or may not be a danger."   Like

the driver in Friday-Spivey who "just [did not] know what to

expect when [he got] there,” Folston posited that this "unknown"

presented an exigent circumstance.    Yet the officers could have

addressed that exigent circumstance without speeding recklessly

through the city and endangering the lives of innocent

civilians.   For example, they could have learned about the

specific facts of the call--or even verified the code--by

accessing the computer in the vehicle.   Unlike in Colby, based

on the specific information available to the officers at the

time of the response, there was no emergency involved in the

call to which they were responding.   Consequently, the General

Order mandated that the officers respond to the call in a

nonemergency manner. 3


     3
       This is distinguishable from Muse v. Schleiden, 349
F. Supp. 2d 990 (E.D. Va. 2004), in which the court held that
sovereign immunity applied to an officer responding to a
domestic violence call. In Muse, the responding officer had

                                33
     Although the majority opinion cites Friday-Spivey five

times, it utterly fails to meaningfully address the importance

that we attached to the departmental policy governing emergency

vehicle operation in that case.     See 268 Va. at 391, 601 S.E.2d

at 595 ("[Defendant] was in routine traffic under a mandate 'to

respond in a nonemergency manner and conform to all the traffic

regulations.'") (emphasis added).      Make no mistake, the majority

opinion vitiates the rule of Friday-Spivey and leaves it with

little to no vitality.   In effect, it is overruled sub silentio.

     The majority opinion establishes a lamentable precedent by

casting adrift the determination of "judgment and discretion"

from its firm moorings within authority granted by well-reasoned

departmental guidance such as the General Order.     There are

three reasons to give such guidance due deference.

     First, a speeding emergency vehicle is a dangerous weapon,

capable of killing innocent civilians, as occurred in this

tragic case.   Departmental policies limit that danger: in this

instance by requiring activation of sirens and emergency lights

to warn unsuspecting motorists and bicyclists when speeding up




specific information regarding the circumstances of the call.
The dispatch reflected that the caller’s daughter had struck him
in the face, was standing next to him at the time of the call,
and was “out of control.” Id. at 992. From those facts, the
officer reasonably determined that an assault was in progress
and that he needed to get to the call as quickly as possible.
Id. at 996.


                                  34
to fifteen miles per hour over the speed limit and prohibiting

speeds in excess of that, except during pursuit.

     Second, such policies--particularly when expressed as

commands such as the General Order--limit the authority, and

therefore the permitted judgment and discretion, of public

employees for good purpose.   They are intended to prevent free-

lancing, and ensure respect for the chain of command.   In this

instance, a superior officer could have authorized emergency

operation, but no such request was made.

     Third, though courts may desire a single statewide standard

that neatly categorizes "judgment and discretion" in all

instances, proper judicial respect for local policies reflects

due consideration of the Commonwealth's diversity.   Judgment and

discretion on the crowded city streets of Norfolk or the

sprawling highway network of Fairfax County will necessarily

involve different factors than on the less-traveled rural roads

of Lee County.   Departmental orders and policies reflect the

unique traffic conditions that are likely to be faced in each

locality.   The Chief of Police in the City of Norfolk is better

able to provide useful guidance to officers than a court one

hundred miles away.   And when that guidance is flagrantly

violated, no court should provide a shield of immunity from

civil consequences.




                                35
3.   An Objective Determination Regarding the Application of
     Sovereign Immunity

     I agree with the majority's proposition that "the proper

application of sovereign immunity requires a court to make an

objective determination as to whether the decision made and the

actions taken pursuant thereto were necessary to the performance

of a governmental function and embraced special risks."

However, I disagree with the majority's conclusion that Bennett

and Folston possessed or exercised sufficient judgment and

discretion to trigger application of sovereign immunity.   Their

Chief of Police had already issued an order that required a

nonemergency response, thereby significantly limiting such

judgment and discretion.

     Moreover, I disagree that their decision was "necessary."

The Norfolk Chief of Police had already made the "necessary

decision" that controlled how officers must respond.   The only

decision Bennett and Folston had to make was whether to act

within their authority and abide by the General Order or whether

to engage in insubordination.   They chose to ignore the order,

and Donnell Worsley's tragic and preventable death was the

result.

     According to the majority's logic:

     [T]he operation of their vehicles in an emergency
     manner involved speeds in excess of the speed limit
     and, thus, went beyond "ordinary driving in routine
     traffic." . . .     Therefore, in exercising their


                                36
     judgment and discretion about the best means of
     effectuating a governmental function by embracing
     the requisite special risks, Bennett and Folston
     triggered the application of sovereign immunity.

This reasoning is circular.   Bennett and Folston treated a Code

3, nonemergency situation as an emergency, without authorization

from their superiors or justification based on specific,

objective facts known to them but not their supervisor.    They

unjustifiably drove their vehicles at excessive, reckless speeds

without sirens or emergency lights. Thus, they created the

"special risks" that triggered the application of sovereign

immunity.   This reasoning permits government employees to assume

an emergency into existence and respond in a manner that poses

"special risks" to themselves and the public while hiding behind

the shield of civil immunity.

     Officers who obey the orders of their superiors and are

engaged in the dangerous and potentially deadly job of

responding to emergency situations must make prompt and crucial

decisions in the midst of highly stressful conditions.    “Such

situations involve necessarily discretionary, split-second

decisions balancing grave personal risks, public safety

concerns, and the need to achieve the governmental objective.”

Colby, 241 Va. at 129-30, 400 S.E.2d at 187.   That principle is

sacrosanct.   However, the Norfolk Police Department, through the

General Order, also requires its officers to make and execute



                                37
certain decisions according to clear direction.   The General

Order represents the chain-of-command within the police

department. It provides an objective means for evaluating

official action.   In other words, denying immunity under these

circumstances is consistent with internal expectations and

standards.    This is not a question of courts second guessing

legitimate official actions.   Here, the rules were established

beforehand.

      As Colby recognizes, there are scenarios where exigent

circumstances can authorize an officer to exercise a level of

refined discretion that exceeds the language of a policy.      Id.

at 129, 400 S.E.2d at 187.   However, raising the shield of

sovereign immunity must require a basis in fact, rather than

generalization, speculation, or post hoc rationalization.      See

id.   The absence of specific facts triggering the need for

"prompt, original, and crucial decisions" distinguishes this

case from Colby, because the "original" decisions dictating the

manner of response under these circumstances had already been

made by Bennett's and Folston's superiors.

                             Conclusion

      Officers Bennett and Folston were under a sworn duty to act

within the authority conferred by their badges.   That authority

was expressed clearly in the General Order.   That order

expressed the policy of their chain of command regarding the


                                 38
judgment and discretion they were authorized to exercise while

driving.   They flagrantly breached their sworn duty when they

disregarded the General Order.   They acted far outside their

authority.   They ignored their chain of command.

     Friday-Spivey is the law of the Commonwealth.   It governs

the facts of this case.   It dictates reversal and remand to the

trial court for a full trial on the merits.

     I dissent.




                                 39